DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 12/27/2021, which are in response to USPTO Office Action mailed 9/29/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-7 and 9-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
The claim recites a computer-implemented method for processing data for generating data subsets, comprising…identifying a number of data elements in the data set…” Which recites a step of determining an amount of records. The term “identifying” is considered to be an observation or evaluation, which are considered concepts performed in the human mind. For example, a person may manually identify 
generating a data subset including the identified data elements, wherein the data elements are identified such that a total weight of the identified data elements is maximized; Which recites a step of creating a dataset having particular characteristic based on mathematical relationships. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person might mentally determine a maximization of a total weight in order to group a plurality of documents via known mathematical algorithms, therefore the limitation presents the abstract idea of a mental process.
“wherein the data subset including the identified data elements maximizes an objective function q(SD1)= Σw(x),” Which refers to using mathematical relationships to describe a set of records. The objective function represents a mathematical concept that may be performed by a human either mentally or aided by pen and paper. For this reason, it the limitation presents the abstract idea of a mental process.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a computer-implemented method for processing data. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving a request for a subset of data having certain characteristics such as weighted attributes, etc.

“receiving at least one data set that specifies a search result responsive to a search query, the data set including a plurality of data elements and the search query including at least one query term;” which represents mere data gathering by receiving a query and determining a response, which amounts to insignificant extra-solution activity.
“each data element of the data elements being characterized by a weight with regard to coverage of the query terms and/or coverage of a data schema of the data set and/or coverage of key data of the data set, wherein the data elements are identified such that a total weight of the identified data elements is maximized;” which represents a step of selecting particular type of data to be manipulated (e.g. data elements characterized by a weight representing a particular type of data) which amounts to insignificant extra-solution activity.
“wherein SD1 represents the data subset and w represents the weight for each x, x being a query term or a class in the data schema of the data set or a property in the data schema of the data set or an entity in the data set.” which represents a step of selecting particular type of data to be manipulated (e.g. the data subset comprising query terms/classes/properties represents a particular type of data) which amounts to insignificant extra-solution activity.
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a computer-implemented method, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“receiving at least one data set that specifies a search result responsive to a search query, the data set including a plurality of data elements and the search query including at least one query term;” the limitation is recognized as well-understood, routine and conventional activity within the field of computer functions as an storing and retrieving information in memory (e.g. receiving at least one data set is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein each data element of the data elements of the at least one data set is a Resource Description Framework (RDF) triple including subjects, predicates, and objects.” which represents a step of selecting particular type of data to be manipulated (e.g. RDF triples representing a particular type of data) which amounts to insignificant extra-solution activity.


Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the weight of the data element includes a value for the coverage of the query terms and/or a value for the coverage of the data schema of the data set and/or a value for the coverage of key data of the data set.” which represents a step of selecting particular type of data to be manipulated (e.g. the weight value including a coverage of query terms representing a particular type of data) which amounts to insignificant extra-solution activity.
Regarding dependent claim 4,
Claim 4 depends upon Claim 3, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein the value for the coverage of the query term is evaluated by 1/Q when the query term is instantiated in the data element, wherein Q represents the search query including the query term.” which represents a step of selecting particular type of data to be manipulated (e.g. the coverage value representing a particular type of data) which amounts to insignificant extra-solution activity.

Regarding dependent claim 5,
Claim 5 depends upon Claim 3, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the value for the coverage of the data schema for the data element is evaluated either by a relative frequency of a class observed in the data set when the class is instantiated in the data element or by a relative frequency of a property observed in the data set when the property is instantiated in the data element.” which represents a step of selecting particular type of data to be manipulated (e.g. the coverage value as a frequency representing a particular type of data) which amounts to insignificant extra-solution activity.

Regarding dependent claim 6,
Claim 6 depends upon Claim 3, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein the value for the coverage of key data is evaluated by a mean normalized out-degree and in-degree of an entity of the data set when the entity is instantiated in the data element.” which represents a step of selecting particular type of data to be manipulated (e.g. the coverage value as a normalized out-degree and in-degree of representing a particular type of data) which amounts to insignificant extra-solution activity.

Regarding dependent claim 7,
Claim 7 depends upon Claim 3, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: “wherein in the weight of the data element, and/or the value for the coverage of the query terms and/or the value for the coverage of the data schema of the data set and/or the value for the coverage of key data of the data set are weighted by multiplication with a weighting factor.” which represents a step of selecting particular type of data to be manipulated (e.g. the weight of a data element representing a particular type of data) which amounts to insignificant extra-solution activity.




Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the step of identifying the data elements including identifying a limited number of data elements.” which represents a step of mere data gathering (e.g. gathering a limited amount of data elements) which amounts to insignificant extra-solution activity.

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “prior to receiving the data set that specifies the search result responsive to the search query: receiving the search query, and conducting a search.” which represents a step of mere data gathering (e.g. receiving a query and gathering search results) which amounts to insignificant extra-solution activity.

Regarding independent claim 11,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.




Regarding dependent claims 2-7 and 9-10,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar in view of Britton et al. (US PGPUB No. 2003/0158841; Pub. Date: Aug. 21, 2003).
Regarding independent claim 1,
	Sankar discloses a computer-implemented method for processing data for generating data subsets, comprising the following steps: receiving at least one data set that specifies a search result responsive to a search query, the data set including a plurality of data elements and the search query including at least one query term; See FIG. 4 and Paragraph [0055], (Method 400 comprises a step 410 of receiving a user query comprising one or more terms and/or other constraints, i.e. a search query including at least one term, and continues until step 470 of sending search results to a user, i.e. the user receives at least one data set that specifies a search result responsive to a search query. Search indices may comprise a plurality of search results based on the search query, i.e. the data set including a plurality of data elements.)
identifying a number of data elements in the data set, See Paragraph [0055], (Search indices may comprise a plurality of search results based on the search query, i.e. the data set including a plurality of data elements, i.e. identifying data elements in the data set.)
each data element of the data elements being characterized by a weight with regard to coverage of the query terms and/or coverage of a data schema of the data set and/or coverage of key data of the data set, See Paragraph [0036], (Search results are scored via scoring functions based on suitable factors including correlation between terms of the search query and terms of the search result, i.e. the data elements being characterized by a weight regarding coverage of the query terms (e.g. the correlation).)
The examiner notes that the following limitations are being considered as being optional due to the use of the phrase “and/or”: “and/or coverage of a data schema of the data set”; “and/or coverage of key data of the data set“.
wherein the data elements are identified such that a total weight of the identified data elements is maximized; See Paragraph [0056], (Search results are ranked for each scoring function and further selected based on the selection function such that top results are then included within the final result set, i.e. the total weight of the identified data elements is maximized (e.g. via the selection of top results that comprise the final results).)
and generating a data subset including the identified data elements. See Paragraph [0056], (Search results are ranked for each scoring function and further selected based on the selection function such that top results are then included within the final result set, i.e. generating a data subset including identified data elements.).
Sankar does not disclose the step wherein the data subset including the identified data elements maximizes an objective function q(SD1)= Σw(x),
wherein SD1 represents the data subset and w represents the weight for each x, 
x being a query term or a class in the data schema of the data set or a property in the data schema of the data set or an entity in the data set.  
	BOTTUM discloses the step wherein the data subset including the identified data elements maximizes an objective function q(SD1)= Σw(x), See Paragraph [0041], (Disclosing a method for querying analytics data including a step of determining a maximum number of search parameters which are then further weighted during query execution to determine an optimal hit subset of search results most equally relevant to all search parameters, i.e. the subset includes data elements that maximize an objective function.).
wherein SD1 represents the data subset and w represents the weight for each x, See Paragraph [0041], (The optimal hit subset represents a data subset, i.e. SD1. Parameters are weighted for each item of the optimal hit subset, i.e. a weight w for each x.)
x being a query term or a class in the data schema of the data set or a property in the data schema of the data set or an entity in the data set. See Paragraph [0041], (The search space represents search output generated by equally weighting all search space parameters, query terms "x" of a property of the data schema (e.g. an attribute/parameter) in the data set.)
	Sankar and BOTTUM are analogous art because they are in the same field of endeavor, storage system management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sankar to include the method of generating an optimal search output via a maximized search process as disclosed by BOTTUM. Paragraph [0048] of BOTTUM discloses that the method can be beneficial for eliciting singular records from a returned record set that can prove insightful and actionable to a user and additionally may be used to assess an entire data set based on user-defined value and importance at runtime.

Regarding dependent claim 3,
As discussed above with claim 1, Sankar-BOTTUM discloses all of the limitations.
	Sankar further discloses the step wherein the weight of the data element includes a value for the coverage of the query terms and/or a value for the coverage of the data schema of the data set and/or a value for the coverage of key data of the data set. See Paragraph [0036], (Search results are scored via scoring functions based on suitable factors including correlation between terms of the search query and terms of the search result, i.e. the weight of the data element includes a value (e.g. the score is a value).)
	The examiner notes that the following limitations are being considered as being optional due to the use of the phrase “and/or”: “and/or a value for the coverage of the data schema of the data set”; “and/or a value for the coverage of key data of the data set.“


Regarding dependent claim 4,
As discussed above with claim 3, Sankar-BOTTUM discloses all of the limitations.
	Sankar further discloses the step wherein the value for the coverage of the query term is evaluated by 1/Q when the query term is instantiated in the data element, wherein Q represents the search query including the query term. See Paragraph [0036], (Search results are scored via scoring functions based on suitable factors including correlation between terms of the search query, i.e. a query "Q", and terms of the search result, i.e. the weight of the data element is functionally related to the query terms.). The examiner notes that a correlation between search results and search terms describes the existence, i.e. an instantiation of, query terms in the data element.

Regarding dependent claim 9,
As discussed above with claim 1, Sankar-BOTTUM discloses all of the limitations.
	Sankar further discloses the step wherein the step of identifying the data elements including identifying a limited number of data elements. See FIG. 3 and Paragraph [0049], (Final Results 328 represents a subset of results obtained from previous result sets and diversity groups, i.e. a limited number of data elements.)


Regarding dependent claim 10,
As discussed above with claim 1, Sankar-BOTTUM discloses all of the limitations.
	Sankar further discloses the step wherein prior to receiving the data set that specifies the search result responsive to the search query: receiving the search query, and conducting a search. See FIG. 4, (Steps 410 and 420 comprise receiving a query from a user and performing a search based on said-query respectively, i.e. receiving a search query and conducting a search before receiving any sort of data set.)

Regarding independent claim 11,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar in view of BOTTUM as applied to claim 1 above, and further in view of Britton et al. (US PGPUB No. 2003/0158841; Pub. Date: Aug. 21, 2003).
Regarding dependent claim 2,
	As discussed above with claim 1, Sankar-BOTTUM discloses all of the limitations.
	Sankar-BOTTUM does not disclose the step wherein each data element of the data elements of the at least one data set is a Resource Description Framework (RDF) triple including subjects, predicates, and objects.
	Britton discloses the step wherein each data element of the data elements of the at least one data set is a Resource Description Framework (RDF) triple including subjects, predicates, and objects. See Paragraph [0033], (Disclosing legacy databases in subject-predicate-object form as RDF triples maintained in accordance with a first storage schema.).
	Sankar, BOTTUM and Britton are analogous art because they are in the same field of endeavor, storage system management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sankar-BOTTUM to include RDF triple database schema as disclosed by Britton. Doing so would allow the system to represent data as RDF triples wherein data items are referred to as subjects, properties as predicates and values of said properties are referred to as objects as described in Paragraph [0033] of Britton. Triples may be used to represent relationships between data objects, therefore facilitating retrieval of multiple records using the triple structure.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar in view of BOTTUM as applied to claim 1 above, and further in view of Liu et al. (US PGPUB No. 2014/0129531; Pub. Date: May 8, 2014).
Regarding dependent claim 5,
	As discussed above with claim 3, Sankar-BOTTUM discloses all of the limitations.
	Sankar-BOTTUM does not disclose the step wherein the value for the coverage of the data schema for the data element is evaluated either by a relative frequency of a class observed in the data set when the class is instantiated in the data element or by a relative frequency of a property observed in the data set when the property is instantiated in the data element.
	Liu discloses the step wherein the value for the coverage of the data schema for the data element is evaluated either by a relative frequency of a class observed in the data set when the class is instantiated in the data element or by a relative frequency of a property observed in the data set when the property is instantiated in the data element. See Paragraph [0014], (Disclosing a method for database design wherein a weighing of each join is done based on the frequency of appearance or automatic weight derivation based on labelling of attributes in order to design a schema based on workload statistics.) The examiner notes that the frequency value that characterizes the schema is a data value representing coverage of the data schema.
The examiner notes that the following limitations are being considered as being optional due to the use of the phrase “either…or”: “either by a relative frequency of a class observed in the data set when the class is instantiated in the data element”.
Sankar, BOTTUM and Liu are analogous art because they are in the same field of endeavor, storage system management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sankar-BOTTUM to include the method of determining data schema attribute frequency as disclosed by Liu. Doing so would allow the system to generate optimized schemas based on how data is used across database elements based on workload statistics representing real-world usage of the database resources.	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar in view of BOTTUM as applied to claim 1 above, and further in view of Wu et al. (US PGPUB No. 2014/0089323; Pub. Date: Mar. 27, 2014).
Regarding dependent claim 6,
	As discussed above with claim 3, Sankar-BOTTUM discloses all of the limitations.
	Sankar-BOTTUM does not disclose the step wherein the value for the coverage of key data is evaluated by a mean normalized out-degree and in-degree of an entity of the data set when the entity is instantiated in the data element.
	Wu discloses the step wherein the value for the coverage of key data is evaluated by a mean normalized out-degree and in-degree of an entity of the data set when the entity is instantiated in the data element. See Paragraph [0054], (Disclosing a method for generating influence scores for database entities comprising measuring out-degree and in-degree information for each entity. Out-degree and in-degree information is then normalized by a number of additional entities related to the first entity, i.e. the influence score represents a coverage data value evaluated by a mean normalized out-degree and in-degree of an entity instantiated in a data element (e.g. the influencer entity and its associated attributes).) The examiner notes that while Wu is directed to generating scores for influencers, the underlying principles may be applied to any entity having a set of attributes.
Sankar, BOTTUM and Wu are analogous art because they are in the same field of endeavor, storage system management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of San Sankar-BOTTUM kar to include the method of determining influence scores as disclosed by Wu. Doing so would provide a normalized value for representing individual data elements based on related attributes, which may then be used for further processing such as calculating merged scores and identifying additional entities as described in Paragraph [0055] of Wu, where influence scores are used to identify multiple influences via a mapping feature.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar in view of BOTTUM as applied to claim 1 above, and further in view of Rose et al. (US PGPUB No. 2006/0294085; Pub. Date: Dec. 28, 2006).
Regarding dependent claim 7,
	As discussed above with claim 3, Sankar-BOTTUM discloses all of the limitations.
	Sankar-BOTTUM does not disclose the step wherein in the weight of the data element, and/or the value for the coverage of the query terms and/or the value for the coverage of the data schema of the data set and/or the value for the coverage of key data of the data set are weighted by multiplication with a weighting factor.  
	Rose disclose the step wherein in the weight of the data element, and/or the value for the coverage of the query terms and/or the value for the coverage of the data schema of the data set and/or the value for the coverage of key data of the data set are weighted by multiplication with a weighting factor. See Paragraph [0059], (Disclosing a search component for a data system capable of ranking and re-ranking data objects via community-based features such as multiplicative weights that may be applied to said objects, i.e. the weight of the data element is multiplied by a weighting factor).
The examiner notes that the following limitations are being considered as being optional due to the use of the phrase “and/or”: “and/or the value for the coverage of the query terms” ; “and/or the value for the coverage of the data schema of the data set” ; “and/or the value for the coverage of key data of the data set”
Sankar, BOTTUM and Rose are analogous art because they are in the same field of endeavor, storage system management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sankar-BOTTUM to include the multiplicative weights disclosed by Rose for ranking and-ranking search items. Doing so would allow the system to rank and re-rank data according to a plurality of features, which may be made available to a machine learning technique such as a neural network. Use of a neural network would therefore optimize ranking via machine learning techniques that automatically determine these attributes.


Response to Arguments
Applicant’s cancellation of claims 8 and 12-13 is acknowledged by the examiner. The corresponding rejections have been withdrawn.
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding previous rejection of claims 1-13 under 35 USC 101,
	Applicant argues that the subject matter of dependent claim 8 integrates the abstract idea into a practical application.
	The examiner respectfully disagrees, see rejection of claims 1-7 and 9-11 under 35 USC 101 for further details. The rejection has been clarified to reflect current claim language and cancelled claims.

Regarding independent claim 1,
	Applicant argues that BOTTUM (US PGPUB No. 2016/0063112) does not disclose the following limitation:
	“wherein the data subset including the identified data elements maximizes an objective function q(SD1)= Σw(x),”	The examiner respectfully disagrees, Paragraph [0041] of BOTTUM discloses that the maximum number of search parameters may correspond to a default value or a user-defined value which is then used for further processing. The examiner notes that whether the value is default or user-provided, it is still determined either by the system or by the user’s preference.
The examiner notes the broadest, reasonable interpretation of the term “maximizing” in within the context of the claim refers to its plain meaning of “determining a maximum value of a range of values” by any means. The claim does not present a particular mechanism for maximizing an objective function, instead recites a mathematical formula and describes the elements of said formula. Therefore, the limitation does not preclude a user-defined or default maximum as these mechanisms still meet the definition of “determining a maximum value of a range of values” as the step of maximizing is recited at a high degree of generality. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159